Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 June 2022 was filed and is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sauer et al (US 11,267,254).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Sauer et al disclose the following claimed features:
Regarding claim 1, a method of recirculating printing fluid (Figures 1 and 2), comprising: with a first pump (106) upstream of an internal reservoir (102), pumping printing fluid into the internal reservoir; and with a second pump (120) downstream of the internal reservoir (102) and upstream of a pen assembly (118), pumping printing fluid from the reservoir (102).
Regarding claim 2, wherein the first pump (106) pulls printing fluid from a print supply fluidically coupled upstream of the internal reservoir (column 3, lines 46-61).
Regarding claim 3, wherein the first pump (106) pumps printing fluid from a recirculation path fluidically coupling the internal reservoir (102), the second pump (120), and the first pump (106) together (column 3, lie 62 to column 4, line 3).
Regarding claim 4, wherein the second pump (120) is activated during a refill process, the refill process comprising activating the first pump (106) to pump an amount of printing fluid from a print supply fluidically coupled upstream of the internal reservoir (102) and first pump (106) (column 4, lines 4-12).
Regarding claim 5, wherein the refill process comprises detecting the presence of the print supply upstream of the first pump (column 4, lines 4-12).
Regarding claim 6, wherein pumping fluid from the internal reservoir may include pumping fluid back into the internal reservoir as a recirculation process, wherein the recirculation process of the printing fluid is conducted by the first pump, the second pump, or combinations thereof and wherein the recirculation process occurs at a predetermined length of time (column 4, lines 38-49).
Regarding claim 7, a printing device (Figures 1 and 2), comprising: an internal reservoir (102); a first pump (106) fluidically coupled to and upstream of the internal reservoir (102), a second pump (120) downstream of the internal reservoir (102) and upstream of a pen assembly (118); and a recirculation module (123) to selectively activate the first and second pumps (106, 120) to recirculate an amount of printing fluid through the internal reservoir (column 4, lines 13-23).
Regarding claim 8, wherein the recirculation module (123) detects whether a fluid supply is fluidically coupled to the first pump upstream of the first pump and internal reservoir (column 4, lines 13-23).
Regarding claim 9, wherein, upon detection of the fluid supply, initiating a recirculation process simultaneously with a refill process (column 6, lines 6-23).
Regarding claim 10, wherein the recirculation process comprises a recirculation of the pen assembly, a recirculation of the internal reservoir, or combinations thereof (column 6, lines 6-23).
Regarding claim 11, wherein the recirculation module detects when the pen assembly (118) is activated and conducts a recirculation process (column 4, lines 50-61).
Regarding claim 12, a non-transitory computer readable storage medium (Figure 2) comprising computer usable program code embodied therewith, the computer usable program code to, when executed by a processor: execute a recirculation module (200) to: activate a first pump (106) upstream of an internal reservoir (102) to pump printing fluid into the reservoir; and activate a second pump (120) downstream of the internal reservoir (102) and upstream of a pen assembly (118) to pump printing fluid from the reservoir.
Regarding claim 13, wherein the first pump (106) pulls printing fluid from a print supply fluidically coupled upstream of the internal reservoir (102) (column 3, lines 46-61).
Regarding claim 14, wherein the first pump (106) pumps printing fluid from a recirculation tube fluidically coupling the internal reservoir (102), the second pump (120), and the first pump (106) together (column 3, lie 62 to column 4, line 3).
Regarding claim 15, wherein the second pump (120) is activated during a refill process, the refill process comprising activating the first pump (106) to pump an amount of printing fluid from a print supply fluidically coupled upstream of the internal reservoir (102) and first pump (106) (column 4, lines 4-12).



Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853